—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered May 12, 1997, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The voir dire minutes do not support the defendant’s assertion that two venirepersons indicated actual bias, or that they would otherwise be unable to render an impartial verdict (see, CPL 270.20 [1] [b]). Thus, the court did not err in denying the defendant’s challenge of each for cause (see, People v Torpey, 63 NY2d 361; People v Archer, 210 AD2d 241).
The defendant’s remaining contentions are without merit. Ritter, J. P., Thompson, Santucci and Joy, JJ., concur.